Citation Nr: 0406337	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that no new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for headaches had been submitted.  

In connection with this appeal, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C., on September 
11, 2003.
  

FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO determined that 
the evidence of record to date did not warrant service 
connection for headaches.  The veteran was notified of that 
decision and of appellate rights and procedures, but took no 
further action on the claim until May 2001, when he 
petitioned the RO to reopen the same claim. 

2.  Evidence submitted since March 1991, with regard to the 
issue of service connection for headaches, bears directly and 
substantially upon the issue of service connection therefor 
as it is neither cumulative or redundant of evidence 
previously submitted; and, by itself or in connection with 
evidence previously assembled, is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim. 






CONCLUSIONS OF LAW

1.  The March 1991 rating decision, which concluded that the 
evidence of record to date did not support a finding of 
service connection for headaches, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201, 20.302 (2003).

2.  New and material evidence has been received since March 
1991 to reopen the claim of entitlement to service connection 
for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  Most recently, the VCAA 
was revised with the enactment of the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified in part at 38 U.S.C.A. § 5103).  The Board 
notes that this claim is being reopened, so it is clear 
sufficient evidence was developed for a favorable 
determination in that respect.  Accordingly, no further 
discussion of the VCAA is warranted as to the issue of 
whether new and material evidence has been submitted in this 
case.  

II.  New and Material Evidence

In May 2001, the veteran petitioned the RO to reopen a 
previously denied claim of entitlement to service connection 
for persistent headaches.  An August 2002 rating decision 
denied the petition on the grounds that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
perfected an appeal to the Board.  

To open a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim of entitlement to service connection for the veteran's 
headaches was before the RO in March 1991.  The RO reviewed 
all of the evidence and information of record at that time, 
and determined that the evidence did not support a finding of 
service connection.  The veteran was notified of this 
decision and of appellate rights and procedures, by a letter 
dated on April 18, 1991.  There is no evidence to indicate 
that the veteran did not receive this notification, or that 
this letter was returned via the U.S. Postal Service.  The 
record indicates that the veteran took no further action on 
this claim after the March 1991 rating decision was issued 
until May 2001, when he filed a petition to reopen the same 
claim.  Thus, the March 1991 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, for the 
purposes of reopening the previously denied claim, evidence 
submitted since March 1991 is of concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in May 2001), the pre-amended version applies.  
No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after the March 1991 rating decision.  The evidence 
concerning the veteran's claimed headaches associated with 
the claims folder subsequent to March 1991 consists of the 
following, as summarized below. 

(1)  Transcript of the September 2003 videoconference 
hearing.  Significantly, the veteran testified that he 
suffered an in-service head injury, that he reported the 
injury in service, and that he started getting headaches 
thereafter.  He further maintains that, since then, he has 
had persistent, periodic headaches, which became worse over 
the years.  He further stated that he has sought treatment 
over the years, but that no doctor has rendered an opinion as 
to the etiology of the headaches.   

(2)  September 2003 statement of the veteran's mother.  She 
wrote that the veteran contacted her during service 
complaining about headaches.  She also stated that her son 
complained that the severity and frequency of headaches have 
worsened over the years.    

(3)  September 2003 statement of the veteran's sister.  She 
wrote that the veteran called and wrote her during service to 
complain about headaches.

(4) VA medical center outpatient treatment records, dated 
from 1997 to mid-2002.  In September 1997, the veteran 
reported an on-the-job injury apparently to the head, as he 
requested an "MRI of the head" because workers' 
compensation coverage reportedly would not pay for the 
procedure.  A report of a March 2001 CT scan of the head 
indicates normal findings.  In August 2001, the veteran 
complained of headaches that reportedly began some 30 years 
before, and was diagnosed with "transformed migraine" 
headaches.  In May 2002, the veteran again reported having 
persistent headaches.

(5) Private medical treatment and hospitalization records, 
dated between the mid 1980s to the late 1990s.  In the mid to 
late 1980s, the veteran was seen for various complaints 
related to the sinuses.  In the late 1980s, the veteran also 
was seen for complaints of a history of headaches, and was 
diagnosed with muscle tension headaches.  He had a CT scan of 
the head performed in July 1998, with negative findings.  In 
May 2002, he was seen at a private medical facility for 
complaints of "headaches since '89."  In September 1998, he 
was diagnosed with cluster headaches.  During visits at 
different facilities, the veteran reported headaches of 
varying degrees of duration, severity, and period of onset.    

All of the evidence received since March 1991 described 
above, in sum, shows that the veteran has complained of 
headaches that began in service and reportedly persisted over 
the years.  The evidence further indicates that the veteran 
continues to maintain that the headaches are solely 
attributable to active duty.  All of this evidence is new in 
the sense that the documentation had not previously been 
associated with the claims folder.  38 C.F.R. § 3.156(a).  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  In order for 
the "new" evidence to also be "material," it, alone or in 
conjunction with "old" evidence, must be significant enough 
so that not considering it could result in an unfair decision 
on the merits of the claim.  More simply put, as applied to 
this claim, the "new" evidence, either on its own or with 
previously submitted evidence, must at minimum suggest some 
basis to support a finding of direct causal or etiological 
relationship between the veteran's headaches and active duty, 
or aggravation of a pre-existing condition manifested by 
persistent headaches as a result of an incident or event in 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) the existence of a current disability; (2) 
the existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Moreover, for a showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Here, the facts that the veteran complained of a head injury 
and headaches in service and that he attributes the headaches 
to active duty were before the RO when it rendered its March 
1991 rating decision.  However, the Board is of the opinion 
that the "new," post-March 1991 evidence is significant in 
that it shows that the veteran continues to experience 
persistent headaches more than a decade after the March 1991 
denial and has consistently sought medical treatment therefor 
since then.  While evidence of continuity of treatment alone 
does not amount to definitive medical determination of a 
disorder or disability for the purposes of service 
connection, it is significant nonetheless, as it could 
suggest continued development of a chronic disorder, the 
symptoms (that is, the headaches) of which were initially 
noted in service.  In this connection, the Board notes that 
38 C.F.R. § 3.303(b) requires continuity of symptomatology, 
but not continuity of treatment, with respect to a claimed 
disorder for which there is no determination of chronicity in 
service.  Accordingly, the "new" evidence raises a question 
as to whether fairness to the veteran calls for, at minimum, 
a medical determination as to whether there in fact is a 
causal or etiological relationship between active duty and 
the headaches.  

In light of the above, the Board finds that the "new" 
evidence does bear directly and substantially upon the 
specific matter under consideration; is not merely cumulative 
or redundant; and, by itself or in connection with evidence 
already in the file, is significant enough that not 
considering it would be unfair to the veteran.  In view of 
the foregoing, the Board concludes that new and material 
evidence has been received since March 1991 to reopen the 
claim of entitlement to service connection for the claimed 
headaches.  The veteran's claim is granted to this extent 
herein.  In reaching this decision, any reasonable doubt in 
this regard has been resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having determined that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for headaches, the Board has reviewed the old 
(that is, pre-March 1991) evidence of record in addition to 
the new evidence to determine whether the issue of service 
connection can now be adjudicated.  In sum, the pre-March 
1991 evidence is as follows:

(1)  Service records, including service medical records.  The 
veteran's enlistment examination records are devoid of any 
information about headaches, or any abnormalities or 
disorders of the veteran's head.  In or around December 1969, 
the veteran reported a "blow to the head."  Subsequent 
treatment reports indicate that the veteran reported 
intermittent headaches.  In May 1970, he also reported having 
been hit in the head and neck with a club.          

(2)  VA medical examination report dated in February 1991.  
The veteran was noted to have a history of headaches, located 
in the frontal and bitemporal areas, which have worsened 
during the five years before the examination.  The 
examination was determined to be normal otherwise.  

The Board finds that the evidence - old and new - 
collectively is insufficient for the grant of service 
connection at this time because while there is evidence that 
(1) the veteran suffered an in-service injury to the head and 
complained of headaches thereafter; and (2) that medical 
professionals have determined that the veteran still has 
headaches (including diagnoses of cluster headaches and 
transformed migraine headaches), but (3) there is no medical 
opinion as to whether there is an etiological relationship 
between the current headaches and active duty.  The Board 
must have evidence pertaining to this third prong of the 
basic test for determining service connection.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  



In light of the foregoing, the Board cannot render a decision 
on the merits as to the issue of whether service connection 
for headaches is or is not warranted.  As discussed below, 
this claim (now reopened), must be REMANDED for further 
evidentiary development.
    

ORDER

The veteran's claim of entitlement to service connection for 
headaches is reopened.


REMAND

Having found that the veteran's claim of entitlement to 
service connection for headaches is reopened, the Board finds 
that further evidentiary development is warranted before this 
claim can be adjudicated on its merits.  Therefore, this 
claim is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  The notice 
must be specific to the reopened claim 
for service connection on appeal.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  The RO shall schedule the veteran for 
a VA medical examination to determine 
whether the veteran's current headaches 
are, at least as likely as not, causally 
or etiologically related to active duty.  
The veteran's claims folder should be 
made available to the VA medical 
examiner.  Any report resulting from the 
examination should be associated with the 
veteran's claims folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, the RO shall 
review the veteran's claims folder again 
to determine whether service connection 
is warranted.  If the decision remains in 
any manner adverse to the veteran, the RO 
shall provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



